DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 17 October 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
 
Response to Arguments
The 101 Rejection is maintained as not specific argument regarding the rejection has been presented.
Applicant’s amendments with respect to the 112(b) Rejections have been fully considered and are persuasive-in-part.  The previous 112(b) Rejections have been withdrawn-in-part. See Claim Rejections - 35 USC § 112 below. Note no specific argument has been presented regarding any of the previous 112 Rejections. 
The 112(d) Rejection is maintained as not specific argument regarding the rejection has been presented.
Applicant's arguments with respect to the prior art have been fully considered but they are not persuasive. 
 Applicant argues the cited are is silent with respect to a sealing constant, running a test for one concentration, or comparing sealing constants. Examiner relied on Wang and OLM to teach these limitations. Applicant appears to argue Wang does not discloses these limitations. However, Examiner addressed these limitations in the rejection of Want and OLM as discussed below.
Applicant also argues the sealing constants are not all equal, thus failing to show a relationship between spurt loss and concentration.
Note Applicant’s disclosure does not disclose any novel sealing compositions. Therefore, Applicant discloses a relationship found in prior art sealing compositions i.e. those disclosed by Wang. In real world applications, curve fitting rarely results in a curve with a perfect fit for which Applicant argues. Wang’s curve follows the general shape of an inverse relationship as taught by OLM. One skilled in the art knows there is a certain degree of error in experimentation, which is accepted when finding a curve of best fit.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner did not rely on hindsight reasoning in rejecting the instant claims. Wang discloses a relationship between concentration and spurt loss in the Figure and also seeks to define the relationship. The curve provided by Wang has the shape of an inverse relationship, governed by equations well-known in the art and by those of ordinary skill. It is obvious to one of ordinary skill in the art, when presented with data following a generally known curve, to fit the data using the known equations to establish the relationship between concentration and spurt loss. One skilled in the art would be motivated to do so according to Wang’s suggestion of deriving a mathematical equation to describe the relationship of sealing composition vs spurt loss so that a needed concentration of sealing composition can be calculated. Examiner uses the term “unit sealing slot quantity constant” in the rejection for element to element matching purposes but the term is irrelevant as in an inverse relationship the x and y variables are related via a constant which Applicant has chosen to name “unit sealing slot quantity constant” and is equivalent to the same constant found in the inverse relationship equation.

Affidavit
The affidavit under 37 CFR 1.132 filed 17 October 2022 is insufficient to overcome the rejection of claims 1, 2, 8, 9, 11 – 15, 17, 19, and 20 based upon prior art as set forth in the last Office action because:  
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
It states that the claimed subject matter solved a problem that was long standing in the art.  However, there is no showing that others of ordinary skill in the art were working on the problem and if so, for how long.  In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the below cited references, they would still be unable to solve the problem. See MPEP § 716.04.
It states the claimed subject matter had unexpected results. The presence of a property not possessed by the prior art is evidence of nonobviousness. See MPEP 716.02(a).III. Examiner has demonstrated below in the combination of Wang and OLM the presence of a relationship between spurt loss and concentration is expected. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 8, 9, 11 – 15, 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1, the claim recites “the unit sealing slot quantity constant for the first particulate sealing composition is determined with the sealing fluid with the concentration of the first particulate sealing composition and a volume of spurt loss from slot disk testing utilizing the first sealing fluid at the concentration of the first particulate sealing composition” pertaining to a mathematical concept. See [0036] of the filed specification.
 	This judicial exception is not integrated into a practical application because the additional elements of “the first particulate sealing composition being configured to form a seal to seal the slot within the slot disk”, “a first sealing fluid formed of drilling fluid and a concentration of the first particulate sealing composition, the first particulate sealing composition having the selected sealing width, wherein the selected slot sealing width is selected based on a size of largest particulates within the first particulate sealing composition, the selected slot width being smaller than a size of largest particulates within the first particulate sealing composition”, and “a second sealing fluid having a second unit sealing slot quantity constant with a slot sealing width of the second sealing fluid being the same as the first sealing fluid, wherein sealing effectiveness of different particulate sealing compositions can be determined by comparing the first unit sealing slot quantity constant and the second unit sealing slot quantity constant at the same slot sealing width” individually and in combination are merely present to generally link the mathematical concept to a particular technological environment or field of use.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned additional elements are well-understood, routine, and conventional activity in the field. See Wang (US 2013/0143777) and the prior art rejection below. 
Regarding Claim 11, the claim recites “the first unit sealing slot quantity constant being based on the concentration of the first particulate sealing composition and the volume of spurt loss from the slot disk testing” pertaining to a mathematical concept. See [0036] of the filed specification. The claim also recites comparing sealing effectiveness of different particulate sealing compositions by comparing the first unit sealing slot quantity constant and the second unit sealing slot quantity constant pertaining to a mathematical concept.
 	This judicial exception is not integrated into a practical application because the additional elements of “forming a first sealing fluid that includes drilling fluid and a concentration of the first particulate sealing composition, the first particulate sealing composition being configured to seal the slot within the slot disk, the first sealing composition having the slot sealing width, wherein the selected slot sealing width is selected based on a size of largest particulates within the first particulate sealing composition the selected slot sealing width being smaller than a size of largest particulates within the first particulate sealing composition”, “performing a slot disk test utilizing the first sealing fluid at the concentration of the first particulate sealing composition”, “determining the first unit sealing slot quantity constant for sealing the slot with the slot width by slot disk testing the first sealing fluid with the concentration”, and “forming a second sealing fluid with a second particulate sealing composition, the second particulate sealing composition having a second unit sealing slot quantity constant with a slot sealing width of the second particulate sealing composition being the same as the first particulate sealing composition” individually and in combination are merely present to generally link the mathematical concept to a particular technological environment or field of use.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned additional elements are well-understood, routine, and conventional activity in the field. See Wang (US 2013/0143777) and the prior art rejection below.
Claims 2, 12, 13, 15, and 17 pertain to the abstract idea, thus failing to amount to significantly more. See [0009, 0037] of the filed specification
Claims 8, 9, 14, 19, and 20 are well-understood, routine, and conventional activity in the field. See Wang (US 2013/0143777) and the prior art rejection below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, the second instant of “a size” should read “the size”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding Claims 1 and 11, the claims now recite determining “sealing effectiveness”. There is no disclosure regarding determination of a “sealing effectiveness”. As such, The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and rises to the level of NEW MATTER.
Claims dependent upon a rejected claim are therefore rejected as well.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8, 9, 11 – 15, 17, 19, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 11, the claims recite a “spurt loss lab test”. It is unclear as to what the metes and bounds of a “spurt loss lab test” are thus rendering the claim indefinite. What steps/structure for a certain test must be present so that test can be considered a “spurt loss lab test”? 
Claim 1 and 11 recite the limitation "the first particulate sealing composition".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 12, 13, 17, and 20 recite the limitation "the unit sealing slot quantity constant".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sealing fluid".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 1, the claim recites “sealing effectiveness”. It is unclear as to what the measurement/term of degree for a sealing “effectiveness” is, thus rendering the claim indefinite.
Regarding Claim 1 and 11, the claims recite “different particulate sealing compositions”. It is unclear as to if this refers to the first and second particulate sealing composition or other particulate sealing compositions, thus rendering the claims indefinite.
Regarding Claims 1, 11, and 15, the claim recite “slot disk testing” and/or “slot disk test”. It is unclear as to if the “slot disk testing” is the same as the “spurt loss lab test” or some other test, thus rendering the claim indefinite.
Regarding Claim 1, the claim recites “the unit sealing slot quantity constant for the first sealing composition is determined with the sealing fluid with the concentration of the first particulate sealing composition and a volume of spurt loss from slot disk testing utilizing the first sealing fluid at the concentration of the first particulate sealing composition”. It is unclear as to how these limitations limit the system. Are they intended to limit some kind of structure? Are they functional claim limitations? 
Regarding Claim 1, the claim recites “sealing effectiveness of different particulate sealing compositions can be determined by comparing the first unit sealing slot quantity constant and the second unit sealing slot quantity constant at the same sloe sealing width”. It is unclear as to how these limitations limit the system. Are they intended to limit some kind of structure? Are they functional claim limitations?
Regarding Claim 1, the claim recites “sealing effectiveness of different particulate sealing compositions can be determined…” It is unclear as to if the determination ever actually occurs, thus rendering the claim indefinite.
Regarding Claim 9, the claim recites “forming another sealing fluid that includes the drilling fluid and a different concentration of the first particulate sealing composition based on the first unit sealing slot quantity constant and a desired spurt loss to be controlled for the another sealing fluid”. It is unclear as to how these limitations limit the system. Are they intended to limit some kind of structure? Are they intended to introduce an additional sealing fluid? Are they functional claim limitations?
Claim 11 recites the limitation "the first sealing composition".  There is insufficient antecedent basis for this limitation in the claim.

Claims 12 – 14 and 19 - 20 recite the limitation "the particulate sealing composition".  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 12, 13, 17, and 20 recite the limitation "the unit sealing slot quantity constant".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 13, the claim recites “a sealing fluid” and “the sealing fluid”. It is unclear as to if this refers to the first or second sealing fluid, thus rendering the claim indefinite.
Claim 15 recites the limitation "the sealing particulates".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 17, the claim recites “a volume of spurt loss”. It is unclear as to if this refers to the previously recited volume or a different volume, thus rendering the claim indefinite.
Regarding Claim 17, the claim recites “the slot disk test” while Claim 11 recites “slot disk testing”. It is unclear as to if one slot disk test occurs or multiple, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.
As there are numerous 112(b) Rejections, Examiner requests Applicant’s cooperation in reviewing the claims to ensure clarity and the use of the same terminology throughout the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding Claim 2, the limitations pertain to a determination of values or further define values but do not further limit the system itself i.e. any structure or the sealing fluid.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2013/0143777).
Regarding Claim 1, Wang discloses a system for characterizing a sealing capacity of a particulate sealing composition of sealing particulates by selecting a slot sealing width [0034] and spurt loss lab test with a slot disk having a slot width the same as the selected slot sealing width [0034], the system comprising: 
the first particulate sealing composition being configured to form a seal to seal the slot within the slot disk [0089]; 
a first sealing fluid formed of drilling fluid and a concentration of the first particulate sealing composition [0126], the first particulate sealing composition having the selected slot sealing width [0102], wherein the selected slot sealing width is selected based on a size of largest particulates within the first particulate sealing composition [0102] (Figure 9), the selected slot width being smaller than a size of largest particulates within the particulate sealing composition (Figure 9); and
a second sealing fluid (disclosing many different types of particulate sealing compositions thus a plurality of sealing fluids) [0038, 0108] having a second unit sealing slot quantity constant with a slot sealing width of the second sealing fluid being the same as the first sealing fluid (e.g. 350 micron wide) [0108] (an inherent characteristic of a different sealing fluids).
Wangs fails to expressly disclose defining a first unit sealing slot quantity constant with a spurt loss lab test, wherein the unit sealing slot quantity constant for the first particulate sealing composition is determined with the sealing fluid with the concentration of the first particulate sealing composition a volume of spurt loss from the slot disk testing utilizing the first sealing fluid at the concentration of the first particulate sealing composition and wherein sealing effectiveness of different particulate sealing compositions can be determined by comparing the first unit sealing slot quantity constant and the second unit sealing slot quantity constant at the same slot sealing width; however, it appears these limitations are a product by process limitation. The first particulate sealing composition as disclosed by Wang inherently had a  “unit sealing slot quantity constant” based on concentration of the sealing composition and a volume of spurt loss from the slot disk testing which can be determined by a spurt loss lab test utilizing the first sealing fluid at the concentration of the first particulate sealing composition, thus meeting the instant claim limitations. Furthermore, both of Wang’s sealing fluid’s sealing effectiveness can be determined by comparing the first unit sealing slot quantity constant and the second unit sealing slot quantity constant at the same slot sealing width. See MPEP 2113. In addition, these limitations do not appear to further limit the system in any way e.g. the determination is not performed by any structure, as they are directed to a “constant” which a sealing composition/sealing fluid inherently has. 
Regarding Claim 2, Wang discloses the unit sealing slot quantity constant is a weight of the particulate sealing composition (this limitation does not appear to further limit the system itself rather further define the constant).
Regarding Claim 8, Wang discloses the sealing particulates have different sizes [0025].
Regarding Claim 9, Wang discloses forming another sealing fluid that includes drilling fluid and a different concentration of the first particulate sealing composition based [0139] on the first sealing slot quantity constant (as the constant is inherent to the fluid, a different concentration is based on the sealing slot quantity constant) and a desired spurt loss to be controlled for the another sealing fluid (less spurt loss via a safety factor) [0139].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 – 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0143777), in view of  OnlineMathLearning.com. (n.d.). Inverse Variation Word Problems. Retrieved December 1, 2017, from https://www.onlinemathlearning.com/inverse-variation.html., hereinafter referred to as “OML”.
Regarding Claim 11, Wang discloses a method to characterize a sealing capacity of a first particulate sealing composition by selecting a slot sealing width [0034] and a spurt loss lab test with a slot disk having a slot width the same as the selected slot sealing width [0034], method comprising: 
forming a first sealing fluid that includes drilling fluid and a concentration of the first particulate sealing composition [0126], the first particulate sealingAttorney Docket:Customer ID. 109967SHARP1040-116/373742 4composition being configured to seal the slot within the slot disk [0059], the first sealing composition having the slot sealing width [0102], wherein the selected slot sealing width is selected based on a size of largest particulates within the first particulate sealing composition [0102] (Figure 9), the selected slot sealing width being smaller than a size of largest particulates within the first particulate sealing composition (Figure 9);
performing a slot disk test utilizing the first sealing fluid at the concentration of the first particulate sealing composition [0034];
forming a second sealing fluid (disclosing many different types of particulate sealing compositions thus a plurality of sealing fluids) [0038, 0108] with a second particulate sealing composition [0038], the second particulate sealing composition having a second unit sealing slot quantity constant with a slot sealing width of the second particulate sealing composition being the same as the first particulate sealing composition (e.g. 350 micron wide) [0108] (an inherent characteristic of a different sealing fluids).
	Wang fails to disclose defining a first unit sealing slot quantity constant with a spurt loss lab test, and determining the first unit sealing slot quantity constant for sealing the slot with the slot width by slot disk testing the first sealing fluid with the concentration, the first unit sealing slot quantity constant being based on the concentration of the first particulate sealing composition and the volume of spurt loss from the slot disk testing.
	Wang does disclose the relationship between the concentration of the sealing composition and a volume of spurt loss from the slot disk testing collected via a spurt loss lab test with slot disk testing [0103] and illustrates that relationship as being an inverse relationship (Figure 6). Wang also seeks to determine the relationship, including mathematical equations, between spurt loss and concentration of sealing composition [0036]
	OML teaches inverse relationships follow the equation y = k/x, where k is a constant. 
	As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize standard curve fitting techniques and apply the equation y=k/x to Wang’s Figure 6 thus relating concentration of the first particulate sealing composition and volume of spurt loss via a constant i.e. a first unit sealing slot quantity constant from the slot disk testing for the benefit of deriving a mathematical equation to describe the relationship of sealing composition vs spurt loss so that a needed concentration of sealing composition can be calculated, as taught by Wang [0036]. 
	Nevertheless, Wang fails to expressly disclose comparing sealing effectiveness of different particulate sealing compositions by comparing the first unit sealing slot quantity constant and the second unit sealing slot quantity constant at the same slot sealing width.
	Wang does teach comparing different particulate sealing compositions [0108] utilizing both spurt loss (Table 1) and concentration (20 pounds per barrel) [0108] having the same slot sealing width (350 microns) [0108].
	As OML demonstrates the unit sealing slot quantity constant establishes the relationship between spurt loss and concentration, it would have been obvious to one of ordinary skill in the art, in view of the combination, comparing spurt loss/concentration of different sealing compositions is equivalent to comparing unit sealing slot quantity constants. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to comparing sealing effectiveness of different particulate sealing compositions by comparing the first unit sealing slot quantity constant and the second unit sealing slot quantity constant at the same slot sealing width for the benefit of optimizing sealing efficiency or minimizing spurt loss when selecting a sealing composition for a bore hole, as taught by Wang [0108]

	Regarding Claim 12, the combination teaches the unit sealing slot quantity constant is a total weight of the particulate sealing composition in the volume of the spurt loss (applicant’s specification [0009] defines the weight as the sealing constant, where the sealing constant rendered obvious in Claim 11 is the same as that disclosed by the applicant).
	Wang teaches determining the minimum concentration of the sealing particulates according to the unit fracture volume [0138 -0140].
	The combination renders obvious relating the volume of spurt loss and sealing composition concentration via the unit sealing slot quantity constant. As the fracture volume is known [0139] and the spurt loss volume must be less than the fracture volume [0139], it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize the equation y=k/x, where unit sealing slot quantity constant k is known and y is the spurt loss to determine the minimum concentration of sealing composition as when spurt loss is the same as fracture volume the resulting x would be minimum concentration. It would have been obvious to use the equation in such a manner for the benefit of selecting a concentration which results in securely forming a particulate seal, as taught by Wang [0025].
	Regarding Claim 13, Wang teaches determining the minimum concentration of the particulate sealing composition in a sealing fluid according to the unit fracture volume via desired spurt loss to be controlled for the sealing fluid [0138 -0140].
	The combination fails to expressly discloses determining the minimum concentrations based on the unit sealing slot quantity constant.
	The combination renders obvious relating the volume of spurt loss and sealing composition concentration via the unit sealing slot quantity constant. As the fracture volume is known [0139] and the spurt loss volume must be less than the fracture volume [0139], it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize the equation y=k/x, where sealing constant k is known and y is the spurt loss to determine the minimum concentration of sealing composition as when spurt loss is the same as fracture volume the resulting x would be minimum concentration. It would have been obvious to use the equation in such a manner for the benefit of selecting a concentration which results in securely forming a particulate seal, as taught by Wang [0025].
	Regarding Claim 14, Wang discloses mixing the particulate sealing composition into drilling fluid at another concentration equal to or greater than the minimum concentration [0139].
	Regarding Claim 15, the combination renders obvious determining a weight of all the sealing particulates to form the seal in the slot disk testing  (applicant’s specification [0009] defines the weight as the sealing constant, where the sealing constant rendered obvious in Claim 11 is the same as that disclosed by the applicant).
	Regarding Claim 17, the combination renders obvious the unit sealing slot quantity constant is based on a volume of spurt loss from the slot disk test according to the rejection of Claim 11 above.
	Regarding Claim 19, Wang discloses the particulate sealing composition have different particulate sizes [0025].
	Regarding Claim 20, Wang discloses forming another sealing fluid that includes the drilling fluid and a different concentration of the particulate sealing composition [0139].
	The combination fails to expressly disclose the another fluid is based on the unit sealing quantity constant.
	Wang does disclose forming another sealing fluid having a higher concentration than a minimum for safety due to uncertainties [0139].
	As the sealing constant aids in determining the minimum (see rejection of Claim 13 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to utilize the unit sealing quantity constant to determine the minimum amount of sealing particulate and create a sealing fluid having a higher concentration i.e. based on the minimum based on the sealing constant for the benefit of safety due to uncertainties, as taught by Wang [0139].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2855



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855